                   Case 18-12794-KG     Doc 205-2    Filed 01/10/19   Page 1 of 3



                                      Exhibit 2 to Final Order
                             Notice of Substantial Stock Ownership




                                                11
RLF1 20619651V.1
                   Case 18-12794-KG          Doc 205-2       Filed 01/10/19    Page 2 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ X
                                                             :
In re                                                        :    Chapter 11
                                                             :
CHECKOUT HOLDING CORP., et al.,                              :    Case No. 18-12794 (KG)
                                                             :
                           Debtors.1                         :    Jointly Administered
                                                             :
                                                             :
------------------------------------------------------------ X

                          NOTICE OF SUBSTANTIAL STOCK OWNERSHIP

PLEASE TAKE NOTICE that, pursuant to that certain Final Order Establishing Notification
Procedures and Approving Restrictions on (A) Certain Transfers of Interests in the Debtors and
(B) Claims of Certain Worthless Stock Deductions of the United States Bankruptcy Court for the
District of Delaware, dated [________], 2019, D.I. [__] (with all exhibits thereto, the “Final
Order”), [Name of Filer] (the “Filer”) hereby provides notice that, as of the date hereof, the
Filer beneficially owns:
                   (i)    __________ shares of Common Stock,2

                   (ii)   Options to acquire __________ shares of Common Stock,

PLEASE TAKE FURTHER NOTICE that the taxpayer identification number of the Filer is
______________.
PLEASE TAKE FURTHER NOTICE that the following table sets forth the following
information:
For Common Stock and/or Options to acquire Common Stock that are owned directly by the
Filer, the table sets forth (a) the number of such shares and/or the number of shares underlying
Options beneficially owned by such Filer and (b) the date(s) on which such shares and/or
Options were acquired (categorized by class, as applicable).


        1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
tax identification number, are: Catalina Marketing Corporation (9007); Catalina Marketing Procurement,
LLC (9333); Catalina Marketing Technology Solutions, Inc. (8728); Catalina Marketing Worldwide, LLC
(9687); Cellfire Inc. (5599); Checkout Holding Corp. (4651); Modiv Media, Inc. (3507); PDM Group
Holdings Corporation (9148); PDM Holdings Corporation (5025); PDM Intermediate Holdings A
Corporation (6409); and PDM Intermediate Holdings B Corporation (3278). The Debtors’ principal
offices are located at 200 Carillon Parkway, St. Petersburg, FL 33716.
        2
         Capitalized terms used, but not defined, herein shall have the meanings ascribed to them in
Exhibit 1 to the Final Order.



RLF1 20619651V.1
                   Case 18-12794-KG   Doc 205-2      Filed 01/10/19     Page 3 of 3



In the case of Common Stock and/or Options to acquire Common Stock that are not owned
directly by the Filer but are nonetheless beneficially owned by the Filer, the table sets forth (a)
the name(s) of each record or legal owner of such shares of Common Stock and/or Options to
acquire shares of Common Stock that are beneficially owned by the Filer, (b) the number of
shares of Common Stock and/or the number of shares of Common Stock underlying Options
beneficially owned by such Filer, and (c) the date(s) on which such Common Stock and/or
Options were acquired (categorized by class, as applicable).
        Class               Name of          Shares Owned        Shares Underlying       Date(s)
                            Owner                                 Options Owned         Acquired
  Common Stock
                              (Attach additional pages if necessary.)
[[IF APPLICABLE:] The Filer is represented by [name of law firm], [address], [phone], (Attn:
[name of attorney]).]
                                             Respectfully submitted,


                                             [Name of Filer]

                                             By:
                                             Name:

                                             Address:


                                             Telephone:
                                             Facsimile:
                                             Date: _________________________




                                                2
RLF1 20619651V.1
